Sharpe, J.
Plaintiff’s claim against the defendant estate is on two promissory notes given in settlement for two car loads of coal sold and delivered to the Sherwood Mills. It was allowed in the probate court, but on appeal disallowed in the circuit. The trial court, before whom the cause was tried without a jury, held that the testimony of George A. Smith,taken by deposition, was incompetent and refused to admit or consider it. In Hocking Valley Products Co. v. Tackett’s Estate, ante, 623, wherein the same deposition was offered, we held that error was committed in rejecting it. Such holding necessitates a reversal of the judgment entered and the granting of a new trial in this case, with costs to plaintiff. It is so ordered.
Fellows, C. J., and Wiest, McDonald, Clark, Bird, Moore, and Steere, JJ., concurred.